DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimation module”, “reception module”, and “determination module” in claims 2, 6, 7, and 15-17. Corresponding structure is found at least in para. [00146]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 4-5, “to acquire, based on satellite orbit information, and a direction viewed from the antenna of a satellite corresponding to a GNSS signal received by the at least two antennas” is unclear. The language is ungrammatical and “the antenna of a satellite” lacks antecedent basis. Amendment to “to acquire, based on satellite orbit information, a direction, viewed from the receiver, of a satellite corresponding to a GNSS signal received by the at least two antennas” may help. 

Regarding claim 2 lines 5, 7, and 9, “the difference”, “the antenna”, and “the estimation module” lack antecedent basis in the claim. 

Regarding claims 2, 6, 7, and 15-17, it is unclear if the “estimation module”, “reception module”, and “determination module” are meant to be interpreted under 35 U.S.C. 112(f), and if so, what the corresponding structure comprises. 
Regarding claim 3 lines 3-4 and 8, and claim 4 lines 3-4, the language is indefinite for the same reasons discussed above with respect to claim 1 lines 4-5.

Regarding claim 6 line 3 and claim 7 lines 2-3, “the estimation module” lacks antecedent basis in the claim. For purposes of art rejection, Examiner will assume that “the estimation module” refers to the processing circuitry of claim 1.

Regarding claim 10, it is unclear how the plurality of antenna arrays relate to the at least two antennas and processing circuitry of claim 1. Are the at least two antennas part of the plurality of antenna arrays? In lines 4-5, “the result of the estimation by the processing circuitry about the arrival direction of the GNSS signal viewed from each antenna array” lacks antecedent basis.

Regarding claim 11 line 3, it is unclear what is meant by “a plurality of antennas”. Examiner recommends language such as “the at least two antennas”.



Regarding claim 13 line 2, “the respective plurality of antennas” lack antecedent basis.

Regarding claim 15, it is unclear how the “plurality of antennas” and “reception modules” relate to the structure already recited in claim 1, i.e. the “at least two antennas” and “processing circuitry”.  

Regarding claim 16 line 3 and claim 17 line 3, “the determination module” lacks antecedent basis in the claim. For purposes of art rejection, Examiner will assume that “the determination module” refers to the processing circuitry of claim 1.

Regarding claims 16 and 17, “the determination module” lacks antecedent basis in the claims.

Regarding claim 18, it is unclear if lines 3-4 are referring to the estimation of the angular spectrum already recited in claim 2, or to a different angular spectrum.

Regarding claim 20 line 4, “the antenna” lacks antecedent basis.



The remaining claims are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeckle (US 2015/0116147).


at least two antennas (201, Fig. 2); and 
processing circuitry (203, Fig. 2) configured 
to acquire, based on satellite orbit information, and a direction viewed from the antenna of a satellite corresponding to a GNSS signal received by the at least two antennas (35, Fig. 3; “ephemeris information” para. [0031]); 
to estimate an arrival direction of the GNSS signal on the basis of a difference in timings at which the GNSS signal is received by the at least two antennas (32-34, Fig. 3, where phase differences correspond to difference in timings); and 
to determine whether the GNSS signal received by the at least two antennas is a direct GNSS signal based on a direct wave from the satellite or a non-line-of-sight (NLOS) GNSS signal by comparing the direction in which the satellite is viewed from the antenna with the estimated arrival direction (“MATCH?” and “ALERT TO SPOOFING SIGNAL”, Fig. 3).

Regarding claim 9, Jaeckle teaches that the NLOS GNSS signal includes a spoofing signal (Fig. 3 “ALERT TO SPOOFING SIGNAL”).

Regarding claim 12, Jaeckle teaches that the processing circuitry estimates the arrival direction of the GNSS signal from the phase difference of the carrier wave of the GNSS signal received by the plurality of antennas (32-34, Fig. 3).



Regarding claim 14, Jaeckle teaches that the GNSS receiver includes at least three antennas (201, Fig. 2).

Regarding claim 17, Jaeckles teaches that the processing circuitry is further configured to notify the reception of the NLOS GNSS signal based on the determination result (“ALERT TO SPOOFING SIGNAL” Fig. 3).

Claim(s) 1, 8, 9, 11, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geren (US 20160146944 A1).

Regarding claims 1 and 20, Geren teaches a GNSS receiver (Fig. 10) comprising: 
at least two antennas (1004, Fig. 10); and 
processing circuitry (1000, Fig. 10) configured 
to acquire, based on satellite orbit information, and a direction viewed from the antenna of a satellite corresponding to a GNSS signal received by the at least two antennas (1018, 1020, Fig. 10); 
to estimate an arrival direction of the GNSS signal on the basis of a difference in timings at which the GNSS signal is received by the at least two antennas (1014, Fig. 10); and 


Regarding claim 8, Geren teaches that the NLOS GNSS signal includes a multipath signal (para. [0006] last two lines).

Regarding claim 9, Geren teaches that the NLOS GNSS signal includes a spoofing signal (1022, Fig. 10).

Regarding claim 11, Geren teaches that the processing circuitry estimates the arrival direction of a GNSS signal from a difference in timing of PRN codes included in GNSS signals received by a plurality of antennas (paras. [0054], [0035]).

Regarding claim 14, Geren teaches that the GNSS receiver includes at least three antennas (1004, Fig. 10).

Regarding claim 16, Geren teaches that the processing circuitry is further configured to remove the NLOS GNSS signal from the received GNSS signal based on the determination result (1024, Fig. 10).

.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floch (EP 2796895 A1).

Regarding claim 2, Floch teaches a GNSS receiver comprising: 
at least two antennas (10, Fig. 5); and 
processing circuitry (12-20, Fig. 5) configured 
to estimate an angular spectrum of an intensity of a GNSS signal with respect to an estimation of an arrival direction of the GNSS signal (Figs. 5-6) on the basis of the difference in the timings at which the GNSS signal is received by the at least two antennas (para. [0008], where the directions of arrival implicitly depend on the differences in timing); and 
to determine whether the GNSS signal received by the antenna is a direct GNSS signal based on a direct wave from a satellite or a non-line-of-sight (NLOS) GNSS signal, based on the angular spectrum obtained by the estimation module (paras. [0011], [0020], [0042]).

Regarding claim 3, Floch teaches that the processing circuitry is further configured to acquire, based on satellite orbit information, a direction viewed from the 
to determine whether the GNSS signal received by the at least two antennas is the direct GNSS signal or the NLOS GNSS signal by using a value of intensity of the GNSS signal corresponding to a direction viewed from the antenna of the satellite based on the angular spectrum (para. [0042], where all of the intensity values in the spectrum are implicitly used in order to determine peaks).

Regarding claim 4, Floch teaches that the processing circuitry is further configured to acquire, based on satellite orbit information, a direction viewed from the antenna of a satellite corresponding to the GNSS signal received by the at least two antennas (paras. [0011], [0020], [0042]); and 
to determine whether the GNSS signal received by the at least two antennas is the direct GNSS signal or the NLOS GNSS signal by comparing the direction in which the satellite is viewed from the at least two antennas with the direction corresponding to the peak of the angular spectrum (para. [0042]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) in view of Kobuchi (JP 2005-214746, cited on IDS).

Regarding claim 5, Floch does not teach that the processing circuitry determines that the GNSS signal received by the at least two antennas is the NLOS GNSS signal when the angular spectrum has a plurality of peaks. However it is well-known that a plurality of peaks would indicate a NLOS signal. For example see Kobuchi paras. [0008], [0027]. It would have been obvious to modify Floch by determining a NLOS signal when the angular spectrum has a plurality of peaks because it is a known method that could be used with the predictable result of providing an additional indication of a NLOS signal.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Jaeckle (US 20150116147 A1) or Geren (US 20160146944 A1)] as applied to claim 1 above, and further in view of Trautenberg (US 20130271316 A1, cited on IDS).

Regarding claim 6, Jaeckle and Geren do not teach the processing circuitry determines that the GNSS signal is the NLOS GNSS signal when the arrival directions of a plurality of GNSS signals estimated by the estimation module are similar to each other although the plurality of GNSS signals received by the at least two antennas indicate different source satellites.

It would have been obvious to modify Jaeckle or Geren by using Trautenberg’s method of determining NLOS signals because it is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is an additional indication of NLOS signals. 

Claims 10 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Jaeckle (US 20150116147 A1) or Geren (US 20160146944 A1)] as applied to claims 9 and 1 above, and further in view of Alexander (US 10024973 B1, cited on IDS).

Regarding claim 10, Jaeckle and Geren do not teach a plurality of antenna arrays, each comprising a plurality of antennas, wherein the GNSS receiver is characterized to estimate the position of a transmission source of the spoofing signal on the basis of the result of the estimation by the processing circuitry about the arrival direction of the GNSS signal viewed from each antenna array and the position of each antenna array, when there is a GNSS signal determined by the processing circuitry as the NLOS GNSS signal.


Regarding claim 7, Jaeckle and Geren do not teach the GNSS receiver outputting the direction of arrival estimated by the estimation module with respect to the GNSS signal determined by the processing circuitry as the NLOS GNSS signal. However it would have been obvious to modify Jaeckle or Geren by outputting said direction of arrival in order to provide information about the location of a spoofer, for example in order to provide for determining it’s position as taught by Alexander.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeckle (US 20150116147 A1) as applied to claim 1 above, in view of Overbeck (US 10690777 B2).

Regarding claim 15, Jaeckle teaches a plurality of reception modules (202, Fig. 2) and a plurality of antennas (201, Fig. 2), each connected to any one of the plurality of reception modules (Fig. 2). Jaeckle further teaches that “All receivers 202 make measurements at the same instant” (para. [0028]). However, Jaeckle does not teach how measurements are made at the same instant, and in particular does not teach that a clock signal is supplied from a common clock source to the plurality of reception modules. 

It would have been obvious to modify Jaeckle by implementing a common clock source as taught by Overbeck in order to provide for instantaneous measurements. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is instantaneous measurements.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 2 above, in view of Shintaro (JP 05-196716, cited on IDS).

Regarding claims 18-19, Floch teaches that the processing circuitry is further configured to acquire an angular spectrum of the intensity of the GNSS signal on the basis of a difference in timing at which the GNSS signal is received by the at least two antennas (see rejection of claim 2 above). Floch further teaches acquiring the angular spectrum of the intensity of the GNSS signal as a two- dimensional angular spectrum 
Shintaro, in analogous art, teach generating data for displaying an angular spectrum in a celestial sphere (Figs. 6-8). It would have been obvious to display the angular spectrum in order to provide a user with the angular information, and it would have been obvious to display the angular spectrum in a celestial sphere because it is a known format that clearly communicates the angles to a user.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitehead (US 10,054,687) teaches receiving GNSS signals at a plurality of antennas, measuring phase values at each antenna, and using the phase values to determine a false GNSS signal (Fig. 8).
Martin (US 20140292576 A1) teaches receiving GNSS signals at a plurality of antennas and comparing first and second elevation and azimuth angles to determine a spoofed GNSS signal (Figs. 1, 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648